DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the amendment dated 10/22/2020, claims 24-25, 33, 36-37, 39-42 are pending; 
Claims 26-32, 34-35, 38, 43 are cancelled; 
Claims 1-23 remain withdrawn from consideration.
Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every features of the invention specified in the claims.  The limitation(s):
 "a feed conveyor in communication with the upper opening and with a heater that is configured to heat corn to provide heated corn to the upper opening for introduction into the soak tank" recited in lines 8-10, claim 24. The feature “a feed conveyor in communication with the upper opening and with a heater” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 25 recites the limitation: “the system is is configured to reduce variation in a moisture concentration of the corn throughout a volume of the corn in the soak tank” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “the system” that is coupled with functional language “is configured to reduce … soak tank” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After reviewing the specification of the current application, the Examiner could not find any disclosure related to the structure(s) of the claimed system to perform the claimed functional language.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Lines 1-2, the limitation “the system is is configured to reduce…” should read -- the system is configured to reduce…--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25, 33, 36-37, 39-42  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the terms “the top portion” and “the bottom portion” in the limitation “a sidewall extending from the top portion to the bottom portion” recited in lines 3-4. There is insufficient antecedent basis for “the top portion” and “the bottom portion” in the claim.
Claim 25 recites the limitation “the system is is configured to reduce variation in a moisture concentration of the corn throughout a volume of the corn in the soak tank” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure of the system and the function can be found in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 32 recites the limitation “the screen for the recirculation outlet” in lines 1-2. There is insufficient antecedent basis for the limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez (US 4392418 A) in view of Hung (US 20030133852 A1), in view of Kendall (US 5744184 A), and further in view of Redding (US 20160244702 A1). 
Regarding claim 24, Jimenez discloses 
(abstract recites: “an apparatus for cooking large quantities of a food product such as corn”) comprising: 
a soak tank (vessel 12, see fig.1) having a top  with an upper opening (top of the vessel 12 having an opening, see fig.1) to receive corn and water, a bottom (bottom of the vessel 12, see fig.1) with a lower opening (outlet port 24, see fig.1) from which corn and water can be discharged (product(s) inside the vessel can be discharged from the outlet port, see fig.1), and a sidewall (sidewall of the vessel 12, see fig.1) extending from the top portion (top portion of the vessel 12, see fig.1) to the bottom portion (bottom portion of the vessel 12, see fig.1); 
an upper closure (top wall 18, see fig.1) configured to seal the upper opening (upper opening of the vessel 12, see fig.1); 
a lower closure (opening valve 24a, see fig.1) configured to seal the lower opening (outlet port 24, see fig.1); 

    PNG
    media_image1.png
    835
    594
    media_image1.png
    Greyscale

Figure 1 of Jimenez
a recirculation conduit (piping 26, see fig.1) having an outlet (outlet of the piping 26 where connected to the pump 30, see fig.1) located at the bottom of the soak tank (bottom of the vessel 12, see fig.1) and an inlet (inlet 20, see fig.1) that reintroduces into the soak tank (vessel 12, see fig.1) water removed from the soak tank (vessel 12, see fig.1) through the outlet (outlet of the piping 26 where connected to the pump 30, see fig.1); 
a discharge conduit (deflector means 34, see fig.1) in fluid communication with and extending from the recirculation conduit inlet (inlet 20, see fig.1) to a recirculation discharge location that is located between a water-air interface and an interface between a water phase and a corn-bed-and-water- phase (notes: “a recirculation discharge location … corn-bed-and-water- phase” is not related to the structures of the invention, no patentable weight is given. In addition, in Jimenez, the discharge location of the deflector means 34 located between an air interface and an interface between a water phase and a corn-bed-and-water- phase. Thus, one of the ordinary skill can add more water to the vessel 12 to increase the water level in the vessel 12, such that the deflector means 34 can be immersed into the water as claimed) ; and 
a recirculation conveyor (pump 30, see fig.1) in fluid communication with the recirculation conduit outlet (outlet of the piping 26, see fig.1) and the recirculation conduit inlet (inlet 20, see fig.1)  and configured to move water from the recirculation conduit outlet (outlet of the piping 26, see fig.1) and the recirculation conduit inlet (inlet 20, see fig.1)  ; 6U.S. Appln. No. 15/796,194 Response to 200724 Non-Final Amendment 
a recirculation water heater (steam injection means 38, see fig.1) configured to provide water having a temperature (col.5, lines 38-40 recite: “This flow pattern of live steam functions to efficiently and uniformly heat the liquid contained within housing 40”, wherein the steam injection means 38 comprises the housing 40) so the corn-bed-and-water-phase in the soak tank (vessel 12, see fig.1) has a temperature at least as high as 43.30C. (1100 F.) and below a temperature that results in gelatinization of the corn under the soaking conditions for the corn (Notes: in the current application, para.[0063] and [0050 ] disclose: “the desired temperature is at least as high as a desired minimum temperature (e.g., 43.3° C. (110° F.)) and/or below a temperature that results in gelatinization of the corn under the soaking conditions for the corn”; “ a gelatinization temperature of the corn (e.g., at least … 190, 200, 210° F))” In Jimenez, col. 6, lines 10-15 recite: “it has been determined that the temperature to which the homogeneous mass should be raised is between approximately 170 F. and approximately 180F”. Thus, the temperature, which is between approximately 170 F. and approximately 180F, is higher than the claimed min temperature 110° F and below the claimed gelatinization temperature of the corn (e.g. 190, 200, 210° F) disclosed in the specification of the current application).
Jimenez does not explicitly disclose a screen disposed at the bottom of the soak tank upstream of the lower closure; 
a feed conveyor in communication with the upper opening and with a heater that is configured to heat corn to provide heated corn to the upper opening for introduction into the soak tank; 
the recirculation water heater downstream of the recirculation conveyor .
However, Hung discloses an apparatus for sterilizing and sprouting grains includes a container 1, comprising:
a screen (bowl-like wire gauze filter 3, see figs.1-2) disposed at the bottom of the soak tank (bottom of the container 1, see figs.1-2) upstream of the lower closure (grains discharge control valve 13, see figs.1-2); 


    PNG
    media_image2.png
    556
    519
    media_image2.png
    Greyscale

Figure 2 of Hung

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the vessel 12 of Jimenez to include the filter disposed at the bottom of the tank upstream of the lower closure as taught by Hung, for the purpose of carrying the product(s) on the top of the filter and separate the products from the space below of it (see abstract and fig.2 of Hung).
	In addition, Kendall discloses an apparatus for processing foodstuffs, comprising: 
a feed conveyor (conveyor line 50, see fig.1) in communication with the upper opening (upper opening of the steam cooker 90, see fig.1) and with a heater (presteamer unit 20, see fig.1) that is configured to heat product to provide heated product to the upper opening (upper opening of the steam cooker 90, see fig.1) for introduction into the soak tank (steam cooker 90, see fig.1). 

    PNG
    media_image3.png
    504
    712
    media_image3.png
    Greyscale

Figure 1 of Kendall
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vessel 12 of Jimenez (in combination of Jimenez and Hung) to include the feed conveyor in communication with the upper opening and with the heater that is configured to heat product(s) to provide heated products to the upper opening for introduction into the soak tank as taught by Kendall, for the purpose of pre-heating the corn before putting in the vessel.
Furthermore, Redding discloses a controlled germination apparatus, comprising:
the recirculation water heater (heat exchanger 110 , see fig.5A) downstream of the recirculation conveyor (water pump 122, see fig.5A)

    PNG
    media_image4.png
    768
    795
    media_image4.png
    Greyscale

Annotated figure 5A of Redding

	Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to rearrange the steam injection means of Jimenez (in combination of Jimenez, Hung, and Kendall) to another position which downstream of the recirculation conveyor as taught by Redding for the purpose of heating the corn effectively by the heated water; saving space and conduit(s) for pumping the water.
	Regarding claim 25, the combination of Jimenez, Hung, Kendall, and Redding further discloses the system is is configured to reduce variation in a moisture concentration of the corn throughout a volume of the corn in the soak tank (by having substantially all the claimed structures of the invention in claim 24, the system in combo Jimenez, Hung, and Kendall can performed the same claimed function cited in claim 25).
 Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Hung in view of Kendall, in view of Redding as applied to claim 24, and further in view of Toyokura (US5385083, previously cited)
Regarding claim 33, Jimenez/ Hung/ Kendall/ Redding discloses substantially all the claimed limitations as set forth.
Jimenez/ Hung/ Kendall/ Redding does not explicitly disclose the screen for the recirculation outlet is sized to retain at least 90% by weight of solid particles of the corn in the soak tank.
 However, Toyokura discloses the screen (dust removing filter 229 serving as a filter means, see fig.2) for the recirculation outlet (outlet port of the strainer pipe 228, see fig.2) is sized to retain all the dust of the cereal in the tank 27 as cited in claim 33.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Jimenez, Hung, Kendall, and Redding to include the screen as taught by Toyokura to filter retain solid particles of the corn in the soak tank. Even though the combination Velasco  and Toyokura do not clearly state that the filter is size the retain at least 90% by weight of solid particles of the corn; however, one ordinary skill in the art can modify the filter so that it can retain as much as solid particles of corn during the process.
Claims 36-37, and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Hung in view of Kendall, in view of Redding as applied to claim 24, and further in view of Velasco (US 4205601A, previously cited).
Regarding claims 36-37, Jimenez/ Hung/ Kendall/ Redding discloses substantially all the claimed limitations as set forth.
Jimenez/ Hung/ Kendall/ Redding does not explicitly disclose a washer feed conveyor for conveying corn discharged from the soak tank to a washer as recited in claim 36; and
a washer for washing corn discharged from the soak tank to provide washed corn as recited in claim 37.
Velasco discloses an apparatus for producing masa corn, comprising:  a washer feed conveyor (pipe/ conduit in between the outlet conduit 42 and washer 59, see fig.7) for conveying corn discharged from the soak tank (tank 10, see fig.7) to a washer (washer 59, see fig.7) as recited in claim 36; and
Velasco further discloses a washer (washer 59, see fig.7) for washing corn discharged from the soak tank (tank 10, see fig.7) to provide washed corn as recited in claim 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Jimenez, Hung, Kendall, and Redding to include the washer feed conveyor for conveying corn discharged from the soak tank to a washer and washer for washing corn discharged from the soak tank to provide washed corn as taught by Velasco. Doing so allows for washing the corn after being cooked effectively.
Regarding claims 39-40, Jimenez/ Hung/ Kendall/ Redding discloses substantially all the claimed limitations as set forth.
Jimenez/ Hung/ Kendall/ Redding does not explicitly disclose a milling device feed conveyor for conveying corn to a milling device as recited in claim 39;
a milling device for grinding corn to provide a masa as recited in claim 40.
Velasco discloses an apparatus for producing masa corn, comprising:  a milling device feed conveyor (pipe in between the washer 59 and stone grinder 64, see fig.7) for conveying corn to a milling device (stone grinder 64, see fig.7) as recited in claim 39;
Velasco further discloses a milling device (stone grinder 64, see fig.7) for grinding corn to provide a masa (col. 4, lines 23-25 recites: “ground by a stone grinder 64 and produces a dough-like masa”) as recited in claim 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Jimenez, Hung, Kendall, and Redding to include the milling device feed conveyor for conveying corn to the milling device, and the milling device for grinding corn to provide a masa as taught by Velasco. Doing so allows for grinding the corn to produce masa.
Regarding claims 41-42, Jimenez/ Hung/ Kendall/ Redding discloses substantially all the claimed limitations as set forth.
Jimenez/ Hung/ Kendall/ Redding does not explicitly disclose a production process feed conveyor for conveying masa to a production process for making a masa product as recited in claim 41;
a production process for making a masa product as recited in claim 42.
Velasco discloses an apparatus for producing masa corn, comprising:  a production process feed conveyor (pipe in between stone grinder 64 and extruder rollers 68, oven 70, see fig.7) for conveying masa to a production process for making a masa product (see fig.7) as recited in claim 41;
a production process (extruder rollers 68, oven 70, and cooling conveyor 71, and see fig.7) for making a masa product as recited in claim 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of Jimenez, Hung, Kendall, and Redding to include the production process feed conveyor for conveying masa to the production process for making a masa product and the production process for making a masa product as taught by Velasco, for the purpose of producing masa.
Response to Arguments
Claim Rejections - 35 USC § 112(b): based on the amendments filed on 10/22/2020, the 112(b) rejections to “the screen” and “the gelatinizing temperature” are persuasive and they are withdrawn. However, the amendments have raised new issues. Therefore, the 112(b) rejections are maintained.
Claim Rejections - 35 USC § 102/103:
Applicant’s arguments, see Remarks, filed on 10/22/2020, with respect to the rejection(s) of claim(s) 24 under 102 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jimenez, Hung Kendall, and Redding.
The rejections to claim 24 respectfully sustained by the Examiner.
Claims 25, 33, 36-37, and 39-42 are rejected by the virtue of their dependency from claim 24.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3934497A discloses an apparatus for cooking fruit and the like products in a tank. Steam or moisture laden vapor which escapes to an upper surface of the body of water is .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761